GATEiS, J.
(dissenting.) I concede that the first cause of action was one triable by jury. The second cause of action was triable by the court. If defendant desired to have the trial upon the first cause of action had by jury, he should have moved for a separation of the issues. The record shows that plaintiff moved that the issues presented be tried by the court, and the defendant moved that the issues presented-be tried by jury. The defendant was clearly not entitled to have the issues of reformation tried by jury; therefore, not having separated his demand, the court committed no error in denying it.
In Purcell v. International Harvester Co., 37 S. D. 517, 159 N. W. 47, this court said:
“The counterclaim of defendant alleged another cause of action in which, if issues were raised thereon, both parties were entitled to a jury trial as a miatter of right. The trial court might have properly ordered the issues arising on the complaint to have been tried by the court, and the issues, if any, arising under the counterclaim and reply thereto to have been tried by a jury. Leisch v. Baer, 24 S. D. 184, 123 N. W. 719. Neither *204party moved the court for such a separation of the issues, and no error can therefore he based on the proposition that the jury and chancery issues were not separated.”
In that case, as in this, the action was tried by the court without a jury, so it seems to me that what was said therein is controlling in this case, and that the trial court was fully justified in following that case in arriving at its conclusion.
I fail to see any substantial difference between the situation confronting the court in Purcell v. Harvester Co., supra, and that confronting the court in this case at the time of the motion. I do not think it is a fair statement to say that in that case there was no demand by plaintiff for trial by jury; nor is it fair to say “and no objection was interposed to defendant’s. motion.” That case was noticed by plaintiff for trial by jury. The printed record shows that the case was on the jury calendar. The defendant moved that the case be transferred to the court calendar. The motion was resisted by plaintiff. It was argued. The court granted the mtotion, and plaintiff took an exception. There was no necessity for plaintiff to make a formal demand for trial by jury at the time defendant m'ade his motion. The case was already on that calendar. I think plaintiff in that case had in effect already made the demland. '